Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-23449-BLOOM/Louis


       JULIE FERRO,

              Plaintiff,

       v.

       DOCTORS HEALTHCARE
       PLANS, INC., et al.

              Defendants.



       DEFENDANTS’ MOTION TO QUASH AND/OR MOTION FOR PROTECTIVE
       ORDER REGARDING SUBPOENAS ISSUED TO EMPLOYEES OF DOCTORS
                        HEALTHCARE PLANS, INC.

            Defendants Doctors HealthCare Plans, Inc. (“DHCP’) and Rafael Perez (“R. Perez”)

  (together, the “Defendants”), pursuant to Federal Rules of Civil Procedure 26(c) and 45, and

  Southern District of Florida Local Rule 26.1(h)(3), respectfully move this Court for entry of

  an order quashing subpoenas issued by Plaintiff Julie Ferro to DHCP employees Daniel

  Perez, Janelle Perez, Martin Perez, Andres Prieto, and Elba Reyes. 1 Each of these subpoenas

  is impermissibly vague and therefore overbroad, is duplicative of discovery requests

  previously served on Defendants, and seeks information that is irrelevant to any of the claims

  or defenses at issue in this case. In support of this Motion, Defendants state as follows:

  A.        BACKGROUND

            In this lawsuit, Ferro asserts a single count of retaliation under the Family Medical

  Leave Act (“FMLA”) against both her former employer DHCP and its Chief Executive


  1
      These subpoenas are attached hereto as Composite Exhibit 1 (the “Employee Subpoenas”).

                                                  1
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 2 of 10




  Officer, and Ferro’s former supervisor, Rafael Perez. See generally Am. Compl. [ECF No. 10].

  As alleged in the Amended Complaint, Ferro was employed as DHCP’s Vice President of

  Provider Relations between 2017 and her termination in June 2020. Id. at ¶¶ 2, 17. While

  Ferro was terminated as a result of her unsatisfactory job performance, including making an

  unauthorized, several-hundred-thousand dollar settlement offer to a DHCP network

  provider2—she claims that her termination was not due to performance-related reasons, but

  was in fact retaliation for her seeking FMLA leave.3 Id. at ¶¶ 117-121. DHCP disputes this

  claim in its entirety.

           In addition to written discovery directed to both DHCP and R. Perez, Ferro has issued

  subpoenas to five DHCP employees:

              Daniel Perez – D. Perez previously worked under Ferro in DHCP’s Provider
               Relations department. He currently serves as DHCP’s in-house counsel. He has
               never had supervisory authority over Ferro and is not in the “chain of command”
               as it relates to the requesting or granting of medical leave.
              Janelle Perez – J. Perez is an employee within DHCP’s Network Development
               department. She has never had supervisory authority over Ferro and is not in the
               chain of command as it relates to the requesting or granting of medical leave.
              Martin Perez – M. Perez is DHCP’s Chief Financial Officer. He has never had
               supervisory authority over Ferro and is not in the chain of command as it relates
               to the requesting or granting of medical leave.
              Andres Prieto, MD – Dr. Prieto is DHCP’s Medical Director. He has never had
               supervisory authority over Ferro and is not in the chain of command as it relates
               to the requesting or granting of medical leave. Nor was he responsible for

  2
    DHCP is a health-insurance company that specializes in Medicare Advantage plans.
  Accordingly, DHCP manages a network of healthcare providers across South Florida that
  provide various health-related services to DHCP’s members. Ferro’s role as the Vice President
  of Provider Relations largely centered on educating and in-servicing these network providers.

  3
      Ferro never requested nor took medical leave of any sort during her employment at DHCP.

                                                    2
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 3 of 10




              diagnosing, evaluating, or otherwise treating the medical conditions of any DHCP
              employee, Ferro included.
             Elba Reyes – Ms. Reyes is Rafael Perez’s administrative assistant. She has never
              had supervisory authority over Ferro and is not in the chain of command as it
              relates to the requesting or granting of medical leave.

          The subpoenas directed to each of these employees are identical in scope. Despite none

       of these DHCP employees ever having the responsibility to authorize any employment

       decisions made with respect to Ferro, including the granting of medical leave, each

       subpoena seeks:

                   “personal text messages or any other electronic communications
                   with anyone concerning the following subject-matter: Ms.
                   Ferro’s health or medical condition, job performance,
                   compensation, separation of employment and her legal claims
                   against Defendants detailed in the attached Amended
                   Complaint.”

  See Employee Subpoenas. The Employee Subpoenas neither provide a relevant time period

  from which such communications are sought nor carve out any communications that these

  employees may have had with DHCP’s counsel regarding these topic.

  B.      ARGUMENT

          As drafted, these subpoenas are impermissibly vague and therefore overbroad. But

  even if Ferro’s subpoenas were more narrowly tailored, none of the employees from whom

  she seeks documents is able to provide information relevant to her claim for FMLA

  retaliation. Accordingly, each of these subpoenas should be quashed in their entirety.

          Pursuant to Federal Rule of Civil Procedure 26(b), parties may obtain discovery

  regarding any non-privileged matter that is relevant to any party's claim or defense. See Fed.

  R. Civ. P. 26(b)(1). Rule 26, however, also protects those from whom discovery is sought

  against “annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ.

                                                  3
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 4 of 10




  P. 26(c)(1). The party making a motion for a protective order, however, must show that “good

  cause” exists for the court to issue such an order. Id. In addition to finding good cause, the

  court must also be satisfied that, on balance, the interests of the party seeking the protective

  order outweigh the interests of the opposing party. See, e.g., McCarthy v. Barnett Bank of Polk

  Cty., 876 F.2d 89, 91 (11th Cir. 1989). Similarly, Rule 45 permits a court to quash or modify

  a subpoena if, among other things, the subpoena “requires disclosure of privileged or other

  protected matter” or “subjects a person to undue burden.” See Fed. R. Civ. P. 45(c)(3)(A).

  Where, as here, the subpoena requests irrelevant or privileged information, the trial court is

  empowered to grant a party’s request for protective order or to quash the subpoena. See Sun

  Cap. Partners, Inc. v. Twin City Fire Ins. Co., 303 F.R.D. 673, 676 (S.D. Fla. 2014), aff'd sub nom.

  Sun Cap. Partners, Inc. v. Twin City Fire Ins. Co., Inc., No. 12-CV-81397-KAM, 2015 WL

  11921411 (S.D. Fla. July 6, 2015) (citations omitted).

          1. The Employee Subpoenas are impermissibly vague and thus overbroad.

          As a preliminary matter, as drafted, each of the Employee Subpoenas appears to seek

  every electronic communication that these employees have ever had with anyone related to

  Ferro. First, the request contains no limitations on the relevant time period. Ferro was

  employed at DHCP between approximately January 2017 and June 2020. See Am. Compl. at

  §§ 40, 105. But the subpoenas do not even suggest this as a temporal limit. Instead, they seek

  information related to Ferro’s health, job performance, compensation, termination, and the

  instant lawsuit without bound, inclusive of any time between the present and whenever the

  subpoenaed employee purchased their respective mobile phones or registered their personal

  email accounts.




                                                   4
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 5 of 10




          Second, the subpoenas impose no limitation as to the counterparty of the requested

  electronic communication. The Employee Subpoenas do not restrain the document requests

  to other employees within DHCP, network providers that may have registered complaints

  related to Ferro, or any other category of individuals that may arguably have information

  relevant to Ferro’s claims or Defendants’ defenses. Instead, any communications the

  subpoenaed employee may have had with anyone related to Ferro are fair game, irrespective

  of whether or not such individuals could or did have any role in the purported retaliatory

  conduct alleged in the Amended Complaint. As these document requests are directed at the

  DHCP employees in their personal capacity in their use of personal electronic

  communications instead of in their capacity as employees of DHCP using DHCP equipment,

  the Employee Subpoenas extend to any person the subpoenaed employee has ever had any

  form of electronic communication with.

          Finally, even the categories of Communications sought by Ferro are not adequately

  defined to limit these subpoenas to documents within areas of interest pertinent to the instant

  lawsuit. For example, Ferro’s claims of retaliation appear centered around two specific

  medical “conditions:” (1) an adverse drug reaction suffered by Ferro in late November/early

  December 2019; and (2) rheumatoid arthritis and the impacts thereof during the COVID-19

  pandemic. Id. at ¶¶ 45-54; 69-102. But her document requests are not so limited, seeking all

  electronic communications related to Ferro’s “health or medical condition.” As phrased, it is

  impossible to know whether Ferro seeks communications related to the two claimed health

  issues described above or whether she intends to have the subpoenaed employees search for

  any text or email to any individual related to any health condition Ferro ever suffered. Indeed,

  none of the categories of communications requested by Ferro are sufficiently defined to permit



                                                 5
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 6 of 10




  the subpoenaed employee to efficiently search for relevant documents or lodge objections to

  the more narrowly defined documents, if appropriate.

          This failure to properly define the scope of the electronic communications sought,

  when combined with the subpoenas’ failure to limit the counterparties to those

  communications, creates another, even more troublesome problem: the Employee Subpoenas

  would capture privileged intra-company communications between these individuals and

  DHCP’s counsel, both in-house and external. Specifically, the subpoenas seek all electronic

  communications concerning Ferro’s “legal claims against Defendants.” Any such

  communications with either DHCP’s in-house counsel D. Perez—himself a target of a Ferro

  subpoena—and the other subpoenaed employees would by definition be foreclosed from

  disclosure by the attorney-client privilege and work product doctrines. As would similar

  communications between these individuals and Defendants’ outside counsel, or even

  communications with any other individuals related to or arising from communications from

  the Defendants’ attorneys with respect to Ferro’s lawsuit. See, e.g., In re Denture Cream Products

  Liab. Litig., 2012 WL 5057844, at *13 (S.D. Fla. Oct. 18, 2012) (“[S]imply because a

  communication is made between two corporate employees, neither of whom are attorneys,

  that fact is not determinative of whether that communication primarily involves business

  advice rather than legal advice for purposes of the attorney-client privilege to that

  correspondence.”). In re Alexander Grant & Co. Litig., 110 F.R.D. 545 (S.D. Fla. 1986) (holding

  that attorney client privileged applied to intra-company communications where such

  communications were related to information requested by counsel for purposes of providing

  legal advice).




                                                  6
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 7 of 10




          2. The Employee Subpoenas seek information already requested in written
             discovery directed to the Defendants.

          In addition, to the extent that there is discoverable information to be found within the

  Employee Subpoenas’ overbroad requests, such information has already been captured by

  written discovery requests directed to the Defendants. The following are just a sample of the

  document requests sent to Defendants that generally mirror the information sought by Ferro

  through the Employee Subpoenas:

                  Request No. 2 – Produce all documents, communications and/or ESI

                   related to promotions Plaintiff received and/or was considered for

                   during her employment at Defendants;

                  Request No. 3 – Product all documents, communications and/or ESI

                   related to, supporting or contradicting the allegations in the

                   Complaint;

                  Request No. 4 – Produce all documents, communications and/or ESI

                   concerning evaluations of Plaintiff’s performance;

                  Request No. 5 – Produce all documents, communications and/or ESI

                   concerning the reasons for Plaintiff’s termination;

                  Request No. 37 – Produce all documents, communications and/or

                   ESI concerning any communications regarding, or contemplation of,

                   Plaintiff’s termination before she was notified of her termination;

                  Request No. 43 – Produce all documents, communications and/or

                   ESI concerning Ms. Ferro’s continued medical treatment and

                   symptoms as referenced in paragraph 55 of the Complaint.




                                                    7
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 8 of 10




  See generally Plaintiff’s First Request for the Production of Documents to All Defendants (the

  “RFPs”), attached hereto as Exhibit 2. And so on.

          In the Employee Subpoenas, Ferro defines DHCP as inclusive of the company’s

  “agents, representatives, trustees, officers, directors, employees, partners, predecessors,

  successors, subsidiaries, parents, and affiliates.” Id. at 6. Accordingly, relevant

  communications from each of the subpoenaed employees are likely already within the

  universe of documents to be produced to Ferro by the Defendants. Moreover, these

  communications would by necessity have occurred between DHCP employees within the

  scope of their respective employment responsibilities and would not invade the privacy

  interests of non-parties solely to duplicate efforts already underway by Defendants in this

  matter.

          3. The Employee Subpoenas seek irrelevant information.

          In any event, the communications sought by Ferro through the Employee Subpoenas

  are ultimately irrelevant to the claims or defenses at issue. See Fed. R. Civ. P. 26(b)(1). To

  succeed on her claim for FMLA retaliation, Ferro must prove that DHCP and/or R. Perez

  intentionally discriminated against her in the form of an adverse employment action for her

  having exercised an FMLA right. See Strickland v. Water Works & Sewer Bd. of City of

  Birmingham, 239 F.3d 1199, 1206 (11th Cir. 2001). None of the categories of electronic

  communications sought by Ferro in the Employee Subpoenas are relevant to any of the

  elements of this claim.

          For starters, none of the employees from whom Ferro seeks documents have anything

  to do with DHCP’s FMLA leave regimen. In the DHCP Employee Handbook, employees

  seeking FMLA leave are directed to “give 30 days’ prior written notice, or as much notice as


                                                8
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 9 of 10




  possible, to [their] supervisor.” See DHCP Employee Handbook at 39, attached hereto as

  Exhibit 3.4 Ferro’s supervisor was, at all times during her employment, R. Perez. Indeed, the

  only DHCP employee Ferro even alleges she provided any notice of her need for FMLA leave

  is R. Perez. See Am. Compl. at ¶ 48. Indeed, other than Dr. Prieto, no other DHCP employee

  is even referenced in the Amended Complaint. Accordingly, the only individual whose

  communications are relevant to Ferro’s alleged need for FMLA leave is R. Perez, a defendant

  who has already been served with discovery seeking such information.

          Moreover, Ferro’s claims of FMLA retaliation are centered on two purported adverse

  employment events: (1) Ferro’s receipt of the lowest COVID-19 payment of any DHCP

  employee at her level, and (2) Ferro’s termination in June 2020. But again, none of the

  subpoenaed employees had any authority whatsoever with respect to decisions made

  regarding Ferro’s employment. As Ferro’s direct supervisor, only R. Perez had the authority

  to reduce her pay or terminate her employment. And again, Ferro has requested documents

  related to these decisions in her written discovery served on the Defendants. Whether or not

  the subpoenaed employees had discussions related to Ferro betwixt themselves, their

  colleagues, or other individuals outside of the DHCP umbrella is utterly immaterial to the

  COVID-19 payment made to Ferro or her termination. Accordingly, the Employee

  Subpoenas seek information beyond that permitted by Rules 26 and 45 and should be

  quashed.

  C.      CONCLUSION

          For the forgoing reasons, Defendants request that this Court enter an order quashing


  4
   As shown in the attached Employee Handbook executed by Ferro, she was aware of and
  agreed to abide by the policies within the handbook, including those related to FMLA leave.
  See DHCP Employee Handbook at 57.

                                               9
  4846-3628-6946
Case 1:20-cv-23449-BB Document 19 Entered on FLSD Docket 03/26/2021 Page 10 of 10




  Plaintiff’s Rule 45 subpoenas directed to Daniel Perez, Janelle Perez, Martin Perez, Andres

  Prieto, MD, and Elba Reyes or enter a protective order regarding same.



                     CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Southern District of Florida Local Rule 7.1(a)(3), the undersigned

  conferred with counsel for Plaintiff via telephone on March 26, 2021. Plaintiff does not agree

  to the relief requested within this Motion.



  Dated: March 26, 2021.                        Respectfully submitted,

                                                    /s/ Eric S. Boos
                                                    Daniel B. Rogers
                                                    drogers@shb.com
                                                    Florida Bar No.: 195634
                                                    Eric S. Boos
                                                    eboos@shb.com
                                                    Florida Bar No.: 0107673
                                                    SHOOK, HARDY & BACON L.L.P.
                                                    201 S. Biscayne Blvd., Suite 3200
                                                    Miami, Florida 33131
                                                    Telephone: 305.358.5171

                                                    Counsel for Defendants Doctors HealthCare
                                                    Plans, Inc. and Rafael Perez




                                                  10
  4846-3628-6946
